               Case 3:20-cr-05270-RJB Document 51 Filed 09/21/20 Page 1 of 2




 1                                                             The Honorable Robert J. Bryan
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
 9
10 UNITED STATES OF AMERICA,                             CASE NO. CR 20-5270RJB
11
                                      Plaintiff,
12                                                       REPLY IN SUPPORT OF
                             v.                          MOTION TO CONTINUE TRIAL
13                                                       DATE
14
     RICHARD MARSCHALL,
15
                                      Defendant.
16
                                                         Noted: September 25, 2020
17
18          Trial in this matter is scheduled for Monday, October 5, 2020. The parties agree that
19 the trial in this matter can and should be continued from the current date due to the filing of
20 pretrial motions. See Response to Government’s Motion to Continue Trial, Dkt. #50 at 1-3;
21 see also 18 U.S.C. § 3161(h)(1)(D) (excluding from speedy trial calculations time “from the
22 filing of the motion through the … prompt disposition of [] such motion”). The trial date can
23 be continued on these grounds alone.
24          Based on the date of the filing of these motions, the current briefing schedule, and the
25 time needed for the Court to rule on these motions, the government respectfully suggests that
26 the trial can be continued about 40 days - to a date in mid-November 2020.
27 //
28

     Reply in Support of Motion to Continue Trial Date                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Marschall, CR 20-5270RJB - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 3:20-cr-05270-RJB Document 51 Filed 09/21/20 Page 2 of 2




1           Dated this 21st day of September, 2020.
2                                                        Respectfully submitted,
3                                                        BRIAN T. MORAN
                                                         United States Attorney
4
5                                                         s/ Brian D. Werner
                                                         BRIAN D. WERNER
6
                                                         Assistant United States Attorney
7                                                        Western District of Washington
                                                         700 Stewart Street, Suite 5220
8
                                                         Seattle, Washington 98101
9                                                        (206) 553-7970
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Reply in Support of Motion to Continue Trial Date                              UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Marschall, CR 20-5270RJB - 2
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
